Order entered September 4, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-18-01342-CV

                      KENNETH D. MURPHY, Appellant

                                        V.

                 ALFONSO FELIPE MEJIA ARCOS, Appellee

                 On Appeal from the 68th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-16-11187

                                     ORDER
                     Before Justices Myers, Carlyle, and Evans

        Before the Court is appellee’s August 21, 2020 amended motion for en banc

rehearing and reconsideration. We request that appellant file his response, if any,

to the amended motion for rehearing en banc by MONDAY, SEPTEMBER 28,

2020.


                                             /s/   DAVID EVANS
                                                   JUSTICE